DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, the prior art doesn’t teach:  arranging in the animation medium, in a reading order of said animation medium: [[, ]] all levels of a first rank in the playing order, the first rank being a lowest rank;  2Docket No. 0840-1013 Application No. 15/524,199 then all levels of a second rank in the playing order, the second rank being an immediately higher rank than said first rank; and then each consecutive rank by arranging all levels of each consecutive rank in the playing order, until all of the levels of each of the still images have been arranged.
Regarding claim 40, the prior art doesn’t teach:  the levels of the images are arranged in the animation medium, in a reading order of said animation medium, with all levels of a first rank in the playing order, the first rank being a lowest rank, followed by at least a second rank and a third rank, and all levels of immediately higher ranks than a rank of a preceding arrangement of levels, in the playing order, in the animation medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MUKHERJEE US20040010614A1, SAKUYAMA US20040202372A1, UBILLOS US20100146447A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.